FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARISOL TORRES ORTEGA,                           No. 11-71019

               Petitioner,                       Agency No. A096-351-892

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Marisol Torres Ortega, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Ortega did not

meet the continuous physical presence requirement where her sworn affidavit and

cancellation of removal applications indicated that she departed the United States

for Mexico in August 1994 and that she remained there for a period greater than 90

days. See 8 U.S.C. § 1229b(d)(2) (departure in excess of 90 days breaks

continuous physical presence).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71019